August 29, 2008


Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701


Mr. William Richard Thompson III
Hankinson Levinger LLP
2305 Cedar Springs, Suite 230
Dallas, TX 75201
Mr. Grant Hugh Brenna
Assistant District Attorney
Administration Building, 5th Floor
411 Elm Street, Suite 500
Dallas, TX 75202-3384

RE:   Case Number:  07-0147
      Court of Appeals Number:  05-07-00198-CV
      Trial Court Number:

Style:      IN RE  CALLA DAVIS, MELVIN HURST III, AND ANN B. HEARN

Dear Counsel:

      Pursuant to Texas Rule  of  Appellate  Procedure  52.8(a),  the  Court
denies the petition for writ of mandamus and issued the enclosed opinion  in
the above-referenced cause.  The Motion to Strike Response  to  Mandamus  is
denied as amended.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz         |
|   |Mr. Aaron Paul Graft  |
|   |Mr. James Michael     |
|   |Coffman               |
|   |Mr. Craig B. Florence |